Citation Nr: 0004880	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  97-28 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
claimed as secondary to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied service connection peripheral 
neuropathy claimed as secondary to exposure to Agent Orange.


FINDING OF FACT

The claim of entitlement to service connection for peripheral 
neuropathy due to Agent Orange exposure is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for peripheral 
neuropathy due to Agent Orange exposure is not well grounded. 
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for peripheral 
neuropathy due to Agent Orange exposure.  In a case like 
this, however, the Board must initially determine whether a 
veteran has presented evidence of a well-grounded claim; that 
is, a claim that is plausible.  If a well-grounded claim has 
not been presented, then the appeal must fail and there is no 
duty to assist with any further development. 38 U.S.C.A. § 
5107(a).  As will be explained below, the Board finds that 
this claim is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  VA regulations pertaining to Agent 
Orange exposure, now expanded to include all herbicides used 
in Vietnam, provide that veterans who served on active duty 
in Vietnam during the Vietnam era and develop specified 
diseases are presumed to have been exposed to Agent Orange or 
similar herbicides.  See McCart v. West, 12 Vet. App. 164, 
168 (1999). Mere service, however, in Vietnam does not 
trigger the application of the presumptive regulations 
pertaining to herbicide exposure.  Rather, a veteran is only 
presumed to have been exposed to herbicides if, and only if, 
he develops one of the enumerated presumptive disorders 
within the statutory presumptive period.  Acute and subacute 
peripheral neuropathy must become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
service.  38 C.F.R. § 3.307(a)(6)(ii).  If the veteran does 
not have an Agent Orange presumptive disorder, a presumption 
of exposure to herbicides does not arise.  See 38 C.F.R. § 
3.307(a)(6)(iii).  The appellant may, however, try to 
establish service connection for  acute and subacute 
peripheral neuropathy on a direct basis.  See generally 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be competent evidence of a current disability, usually 
shown by medical diagnosis; (2) There must be evidence of 
incurrence or aggravation of a disease or injury in service. 
This element may be shown by lay or medical evidence; and (3) 
There must be competent evidence of a nexus between the in-
service injury or disease and the current disability. Such a 
nexus must be shown by medical evidence.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom.  
Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

The veteran has failed to submit a well-grounded claim of 
entitlement to service connection for peripheral neuropathy 
on a presumptive basis under 38 C.F.R. § 3.309.  In this 
regard, although the veteran was diagnosed in November 1991 
with peripheral neuropathy of the hands and feet, which was 
confirmed by subsequent private and VA medical reports, there 
is no medical or scientific evidence of record showing that 
peripheral neuropathy existed in service or that it was 
compensably disabling within the one-year presumptive period 
thereafter.  Indeed, the record shows that he was not 
diagnosed with peripheral neuropathy until 20 years after 
discharge from service and that it has been attributed to his 
non-service-connected diabetes mellitus.  Therefore, as 
application of the presumptive law requires competent 
evidence of compensably disabling peripheral neuropathy 
within a year of his last exposure to the herbicide, the 
veteran has failed to well ground his claim on a presumptive 
basis.  See 38 C.F.R. §§ 3.307, 3.309.

The veteran has also failed to submit a well grounded claim 
on a direct basis.  In this regard, there is no medical 
evidence linking peripheral neuropathy to his military 
service.  Indeed, as noted in the preceding paragraph, 
numerous VA and private medical reports have attributed the 
appellant's peripheral neuropathy to his non-service-
connected diabetes mellitus.  Although the veteran has 
submitted statements indicating that his peripheral 
neuropathy is related to exposure to Agent Orange during his 
service in Vietnam, as a lay person untrained in the fields 
of medicine and/or science, he is not competent to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Accordingly, the veteran has not satisfied 
the elements required to well ground his peripheral 
neuropathy claim on a direct basis under Caluza. Hence, 
service connection for peripheral neuropathy must be denied.


ORDER

Service connection for peripheral neuropathy due to Agent 
Orange exposure, is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

